DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/8/2022 has been entered.
 
Status of the Claims
Claims 1-15 previously were withdrawn.  Accordingly, claims 16-20 remain pending and under current examination.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/8/2022 has been considered by the examiner.
Response to Arguments
	Applicant’s arguments filed 7/8/2022 (hereafter, “Remarks’) have been fully considered and are addressed as follows. 
	In regard to the double patenting rejections, Applicant requests these be held in abeyance.  A request to hold a rejection in abeyance is not a proper response to a rejection.  A request to hold a matter in abeyance may be made only in response to an objection or requirements as to form.  See MPEP 37 C.F.R. 1.111(b) and 7.14.02.  Thus, the double patenting rejection of record is maintained as no action regarding this rejection has been taken by Applicant at this time.
	Regarding the rejections of claims 16, 17, and 19 under 35 U.S.C. 103, Applicant argues that the cited art fails to teach all claimed limitations emphasizing sterilized chlorhexidine gluconate as not being taught, allegedly.  Applicant’s delineation of the cited references on page 7 of Remarks is noted.  Further, on page 8 of Remarks, Applicant references the advisory action and notes that just because references can be combined is insufficnet to establish obviousness.  In reply, these arguments have been fully considerd, however it is maintained that one would have been motivated to combine the cited references for the reasons of record.  Specifically, Scalzo and Zhong are both directed to products for disinfection and/or sterilization of the skin and that one would have been motivated to use a cloth wipe article as taught by Zhong in place of the general mesh devices of Scalzo in order to facilitate good and convenient storage and administration of the active agent (antimicrobial, disinfecting, sterilizing) for topical application.  Moreover, it is maintained that one would have found it obvious to substitute one type of sheet for another based on Beerse’s teaching of depositing an active agent in a sheet product to control strength and effective amount of product based on absorption capacity of the sheet type product.
	Applicant argues on pages 9-10 of Remarks that Scalzo teaches sterilization of an unsterile medical device, Zhong teaches a chlorhexidine gluconate antimicrobial tissue, and Beerse teaches an antimicrobial weipe product.  Applicant cocludes that none of these refences separately or together teach a sterilized chlorhexidine product for the intended use of topical disinfection which itself includes a sterilized chlorhexidine gluconate composition.  Applicant notes that Scalzo teaches implantable and sterilized devices but that Zhong and Beerse are directed to topical use products.  In reply, it is maintained that the combination of cited references is proper and provides rationale for teaching sterilized chlorhexidine articles specifically based on Scalzo’s teaching that the devices are sterilized and contained in packages until opening and that the articles and devices which are sterilized include a chlorhexidine article (see Scalzo column 1, lines 56-60 in particular).  Further, Scalzo’s sutures and mesh devices alike are considered articles which may be sterilized in accordance with Scalzo’s teaching.  Intended uses in this case do not appear to provide a teaching away from sterilization for instance in the case of a wipe vs. a suture since both products are to be used in surgical methods where sterilized components and procedures are the state of the art in accordance with Scalzo considered as a whole combined with what it reasonably would have suggested to the ordinary artisan.
	On page 10 of Remarks, Applicant argues that Peters does not cure the alleged deficiency of Scalzo, Zhong, and Beerse.  In reply, this argument is not persuasive in view of the above reasons for maintaining the rejection based on Scalzo, Zhong, and Beerse.

Maintained Rejections
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 16-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 12-16 of U.S. Patent No. 10688067, claims 12-16 of U.S. Patent No. 10398642, and claims 11 and 19 of U.S. Patent No. 10188598. Although the claims at issue are not identical, they are not patentably distinct from each other because the issued claims are drawn to a method of use comprising steps for providing a sterilized chlorhexidine product for topical disinfection wherein a film or packaging material comprising an interior volume with a sterilized article disposed within it, and a topical application step are included.  Further definitions in the specifications as filed provide for hermetic sealing and interior volume, and cloth components such that it is apparent the instant claimed invention is the same or substantially the same as those recited in the issued claims directed to methods of use.  It is noted that in the instant application, should product or additional method claims be added or rejoined, the double patenting issues will likely remain since the issued applications also encompass product and additional method claims; this will be monitored as prosecution progresses but is noted here in the interest of compact prosecution.


Maintained Rejections
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 16, 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over US 8,133,437 B2 (hereafter, “Scalzo” et al., previously cited) in view of CN204016150U (hereafter, “Zhong”, previously cited) and US 6,183,763B1 (hereafter, “Beerse” et al., previously cited).
The examined claims are directed to a method comprising providing a sterilized chlorhexidine product comprising a packaging, at least one sterilized chlorhexidine article comprising a cloth, opening the package to access the article, and applying the article to a patient’s skin, as further specified in the claims.
Scalzo teaches a method for making an antimicrobial suture comprising steps of positioning an antimicrobial agent source within a package comprising an inner surface, positioning the medical device within the package, and subjecting the package and antimicrobial agent source and the medical device to specified conditions which appear to be the same or substantially the same as the instantly claimed conditions of sterilization.  See Scalzo abstract, in particular.  Chlorhexidine is named among antimicrobial agents desirably useful (see column 4, line 30).  The packaging may be made of a film material (see column 6, lines 4-24) and may include hermetically sealed packages (see column 6, line 21) and those having a package made of material that serves as sterile barrier (see column 6, line 14 for instance).  Scalzo describes that the sealed packages may comprise seals located so as to achieve sealing at different sections (“ends”) (column 8, lines 52-65 for instance), and this general section of Scalzo’s disclosure is considered to teach the same or substantially the same components and/or design referenced in claim 16 as follows: “a first sealed end portion positioned at a first end of the film; and a second sealed end portion positioned at a second end of the film”.  Scalzo describes that the devices are sterilized and contained in packages until opened for use (see column 1, lines 56-60 for instance)(“opening the package to access the at least one sterilized chlorhexidine article” as in claim 16).  Scalzo teaches that the skin comprises undesirable infection sources of Staphylococcus (see column 6, lines 25-29), thereby suggesting that application of a medical device having for instance an antimicrobial or similar agent to the surface of the skin would provide antimicrobial benefits (“applying the sterilized chlorhexidine article to a patient’s skin for disinfecting skin or mucous membranes of the patient” as in claim 16).  Scalzo teaches medical devices to include not only sutures but also mesh devices, films, and similar (see column 3, lines 5-43)(similar to an “article comprising a cloth” as in claim 16).  Further regarding claim 17, Scalzo describes the placement of vents and different sections or sealed sections of a package, teaching a tear portion configuration the same or substantially the same as described in claim 17.
It is not apparent that Scalzo necessarily teaches a “device” which is an article comprising a cloth as instantly claimed.  Zhong and Beerse cure this deficiency.
Zhong teaches a composite packaging bag product which comprises chlorhexidine in an amount of 2% by weight of a total liquid carrier which is disposed on a non-woven cloth product for sterilizing benefits such as skin disinfection (see abstract, in particular; see also page 2 of translation, paragraph 5 in particular)(limitations of claims 16 and 19).  Zhong’s antibacterial wipe product provides convenient packaging for skin disinfection (see title and abstract).
Scalzo and Zhong are both directed to products for disinfection and/or sterilization of the surface of the skin.  It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to utilize a cloth wipe article as taught by Zhong in place of the generally disclosed topical “devices” including mesh devices for instance, as taught by Scalzo.  One would have been motivated to do so to facilitate good and convenient storage and administration of the antimicrobial, disinfecting, sterilizing active agent for topical application, as suggested by Zhong and particularly to combine the chlorhexidine agent taught by Scalzo as motivated by Zhong in particular combination with a cloth wipe article.
Zhong’s cloth has the antibacterial agent “disposed” on it and not impregnated as newly claimed.  Beerse cures this deficiency.
Beerse cures this deficiency.  Beerse teaches antimicrobial wipes with a porous or absorbent sheet impregnated with an antimicrobial cleansing composition to be applied to the skin (see abstract, in particular).  Beerse teaches the state of the art with regard to antimicrobial cleansers to include disinfectants etc. (see column 1, line 51).
Both Zhong and Beerse are directed to cleaning products including those for purifying topical surfaces.  It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to substitute the porous absorbent sheet impregnated with active agent as taught by Beerse for the cloth product for sterilizing agent included in Zhong’s composite packaged product, with a reasonable expectation of success.  One would have been motivated to do so based on Beerse’s teaching of the state of the art in which known porous or absorbent agents are impregnated with various kinds including improved antimicrobial cleansing compositions to provide particular efficacy associated with the active agent employed in the sheet and deposited on the skin upon use of the impregnated sheet.  To do so would have constituted the substitution of one known type of sheet for another in the same or similar application, and one reasonably would have expected success from doing so.  Moreover, one reasonably would have expected the advantage of improved control over absorbency and effectively dosage based on Beerse’s teaching that the amount (weight) of active agent to be deposited and impregnated in a sheet product is used to control the strength and effective amount of product where absorption capacity may be measured and controlled (see column 5, lines 1-23).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over US 8,133,437 B2 (hereafter, “Scalzo” et al.) in view of CN204016150U (hereafter, “Zhong”) and US 6,183,763B1 (hereafter, “Beerse” et al.) as applied to claims 16, 17, and 19 above, and further in view of Peters (US 5753246).
The teachings of Scalzo and Zhong and Beerse have been delineated above.  None of these specifies two chlorhexidine articles.  Peters cures this deficiency.  
Peters teaches a sanitation kit having a packaged germicidal towelette for single-use wiping, and the towelette is hermetically sealed in a packet.  The germicide is a chlorhexidine solution for providing disinfecting activity (see abstract, in particular).  Peters’ hermetically sealed envelopes containing the towelette (“cloth”) product are provided in various embodiments including a dispenser which may individually dispense sealed envelopes (see column 4, lines 43-46 for instance).
Scalzo, Zhong, and Peters are directed to disinfecting products with activity due to chlorhexidine active agent for instance.  It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to provide two wipe or towelette type products resulting from the combination of Scalzo and Zhong and Beerse, with a reasonable expectation of success.  One would have been motivated to do so based on Peters’ teaching that a dispenser may be used to dispense multiple envelopes of wipe type products in a method of supplying sanitization in a kit.  Peters reasonably suggests to the artisan that the individual dispensing of hermetically sealed envelopes may be repeated in order to achieve desired germicidal and sanitation effects made possible by having multiple sheets and envelopes readily available.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over US 8,133,437 B2 (hereafter, “Scalzo” et al.) in view of CN204016150U (hereafter, “Zhong”) and US 6,183,763B1 (hereafter, “Beerse” et al.) as applied to claims 16, 17, and 19 above, and further in view of US 2011/0272304 (hereafter, “Wahal”).
The teachings of Scalzo and Zhong and Beerse have been delineated above.  None of these specifies an amount of antiseptic composition to be used on a specified article.
Wahal teaches a cleaning wipe product for use with disinfectants and methods of their manufacture and application.  Wahal specifies the state of the art with regard to web and fiber wipe substrates and their known fluid absorbency (see [0030]).  Wahal’s wipes are used for disinfecting, sanitizing, cleaning washing and the like (see [0030]).  Wahal specifies in the examples substrates wetted with a disinfectants solution at 6.0 grams solution per gram of dry substrate wipe (see [0032]) and further specifies that 3 gram sections of wipes were used with further disinfectant aliquots specified (see [0034]).
Scalzo, Zhong, Beerse, and Wahal are all directed to disinfection methods by application of a disinfecting product.  It would have been prima facie obvious to one of ordinary skill in the art to perform routine optimization procedures with regard to the amount of antiseptic composition of Scalzo on a wipe type product of Zhong and Beerse, with a reasonable expectation of success with regard to the amount to apply in order to achieve desired disinfectant efficacy.  One would have been motivated to do so with a starting point and based on the disclosure of Wahal which teaches the state of the art with regard to wipe size, weight, and disinfectant aliquot capacity and loading (see also [0034] and [0058] of Wahal).  One would have been motivated to decrease the aliquot of disinfectant composition on a wipe substrate based on Wahal’s teaching and in order to conserve disinfectant composition and avoid waste, and one would have been motivated to increase the aliquot absorbed and/or adsorbed in order to supply relatively increased antimicrobial efficacy based on what Wahal reasonably would have suggested to the ordinary artisan.  
Conclusion
No claim is allowed at this time.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUDREA BUCKLEY whose telephone number is (571)270-1336. The examiner can normally be reached Monday - Thursday 7:00 a.m. - 5:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 5712720646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AUDREA B CONIGLIO/             Primary Examiner, Art Unit 1617